Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 1 of 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

ROBERT STANLEY LANE, JR. CIVIL ACTION NO;
Petitioner

versus DATE FILED:

DARREL VANNOY, Warden s/

Louisiana State Penitentiary Dy. Clerk of Court
Respondent

She aero nic Bic aja ale abcaje nic afc she aha nicafe nf ae aft ae cade afc ape abe abe nce aps fe af Be ahcabeobe ac nic abe abcae af abe ae ae acaba ate ok fea ale nhcafe at oie ape abe alco cafe aie

MEMORANDUM AND EXHIBITS IN SUPPORT OF:
PETITION FOR WRIT OF HABEAS CORPUS (28 U.S.C.A. 2254)
AND
REQUEST FOR AN EVIDENTIARY HEARING

abe apcapa he afe ae afc apeape af Shu ah of Wien oh aft ape Nice ah ae ape ae ale Mpc she she His cape aye ae atc ape ahcafe abe le hc vhc ate aye he vias Mea Ne Me Mee aft ahaa ac CTE

Original Petition on Behalf of : Robert Stanley Lane, Jr.

 

TENDERED FOR FILING
Respectfully Submitted:
MAR 26 2019
_ US. DISTRICT COURT LK Aei¥ SE, Cur Ley kh. Ch. 2sovs2.
ae epi Clen Robert Stanley Lane, Jr. BOC #250496
Main Prison Complex, Spruce Hall-3
Louisiana State Penitentiary

Angola, Louisiana 70712

 
Case 2:19-cv-03449-JCZ-JVM Documenti1-1 Filed 03/26/19

TABLE OF CONTENTS

TABLE OF EXHIBITS 20.0.0... 00. .cccce cee ccceee see cerece cee auereeere senses erecnenea

PROCEDURAL HISTORY ..2000... se ceescseceecceteceeeeeeens

AEDPA REVIEW STANDARDS ...........cccsssesce essere

EXHAUSTION OF STATE REMEDIES 0... cesses seeceeeeen cece

STATE COURT ADJUDICATION .......csssecscsccssssesssscenenassssssreceesssesssnsrecseres cseess eens

ESTABLISHMENT OF AFACTUAL BASIS ............cssescessscseseseeceeseeene sent eee eeesenae ens

TIME-LIMITATIONS PERIOD... eccscseeee
STATEMENT OF FACTS... oo... eeceseeneeeeseee
CLAIMS PRESENTED FOR REVIEW:

DIRECT APPEAL ISSUES:

a. Insufficiency of the Evidence ..................... cece eee ceecereee cee eenes
b. Batson Objection ......... cece cee eeease eee eeeeneeeseesneceereessesene ees
ec. Challenge for Cause ............ cc ccceec esc eeneee eeeeee senses essere neeeeeenes

CERTIFICATE OF SERVICE .............:0esse

Page 2 of 19

eee welll

secon cencccene vencees aH

ve eesaeee sea eeenees 9,10
staveaacesscnscee 10-1)

be neeeceneeeenens 11-15

14

weed

§2254 Application Form .......c.csecessseeeeeeceeeveeeeensseseeseneseensneneseneeneeaa Front Attachment

Pauper Application Form (§2254) .............0.scceceeeceeeceeeeceeeeceneeeeneeen ene

i.
Lane_y, Vannoy, (Federal Habeas Corpus—2019)

..Front Attachment

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 3 of 19

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES

Page No:
U.S. CONSTITUTION:
Sixth and Fourteenth Amendments. wes wel
U.S. CODAL ARTICLES:
QB U.S.C. § 22AA(AY(2).ccccccccssccccccsscsssseserecaceessessesessstesns secnsesssanssaseuneeeseenees secceseee
28 U.S.C. § 2254...... seeeesesesesessanssessseee 1,4,5,8,9
2B U.S.C. § 225A) cecesccsccvsncssnsvneevnsensssnssnesnesunesneseceenssteneuneeneenseenee 5,6,8,9
2B U.S.C, § 2254 (AM L)(2)aeercesceevceecnesscessnersnsetnsssneeenetnsesanstnseeecetnestseetneeteneeenteneeuneetneenessaee 8
28 U.S.C. § 2254(e)(1). senetcetneeeetee 9
U.S. CASE LAW:
Harrington v. Richter, ---U.S.---, 131 S.Ct. 770,786, 178 L.Ed.2d 624 (2011)..........cscsssscecseeees 9
Strickland v. Washington, 466 U.S. 688, 104 S.Ct. 2052, 80 L Ed.2d. 674 (1984)...........cccccreee 9
FEDERAL CASE LAW:
Busby v. Dretke, 359 F.3d 708,713 (5® Cir. 2004).........cccccsscccssssscccssesssssessesoeccsssssecssssececssssesensenseeess 9
Davis v. Johnson, 158 F.3d 806 (5® Cir. 1998)...... seseccnvessssecessnscssnusessasessoacessanseesansccsoueceaueessenneess 6
Flanagan v. Johnson, 154 F.3d 196 (5® Cir. 1998)..........ccssssssssssscecssesssesccenscsseessnsecsneessncscnnsenencessneees 6
Green v. Johnson, 160 F.3d 1029,1041 (Sth Cir, 1998).............sscssssesscsssrsssscsesssssessseeesscereceneases ene 10
Martin v. Maxey, 98 F.3d 844 (C.A. 5® Cir.(Miss.) 1996).......cccssseccsssssssessssersessssnssssseesensecensersostsaes 18
LOUISIANA REVISED STATUTES:
LSC C1.) Ye vas .- 3
LOUISIANA CODAL ARTICLES:
CCH P. art. 929... scsesesessseteeseeeseeseeeesesessatasssssatscscssacssecersseeeessesesessnagensnscsnsnsecenearssasnseseeensenasneasene ee 10
C.CrP. art. 930.3. “ .- 3,10
CCE. art, 930. 8(AM(L )eeseccesssoccessecescneccesesceseensstnsevenecvnese se secassaeT
LOUISIANA CASE LAW:
State v. Lane, *** So.3d *** secs 2

ii.
Lang_y. Vemoy, (adaral Habeas Corpus—2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 4 of 19

TABLE OF EXHIBITS

Exhibit “A” Decision (First Circuit Court of Appeals) ....................ceeceeeeeeeeeees pgs. 16-49

Exhibit *B” Decision (Louisiana Supreme Court) ...........ccscccsssceseneessuseeaescestesaees pg. 50

Exhibit “C” Application for Post Conviction Relief (District Court) ..................4. pgs. 51-79

Exhibit “D” District Court's Judgment (Denying PCR) ............... 00: ::esee eee eeeeeetes pgs. 80-85

Exhibit *E” First Circuit's Judgment (Denying PCR) ........ 2.0... cece cee ceeee eens ee noes pgs. 86,87

Exhibit *F” Supreme Court's Judgment (Denying PCR) ....................2eccccsee eed pgs. 88,89
iii.

Lang_v, Vannoy, @ederal Habeas Corpus—2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 5 of 19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

ROBERT STANLEY LANE, JR. CIVIL ACTION NO;
Petitioner

versus DATE FILED:

DARREL VANNOY, Warden s/

Louisiana State Penitentiary Dy. Clerk of Court
Respondent

PETITION FOR WRIT OF HABEAS CORPUS (28 U.S.C.A. 2254)
REQUEST FOR EVIDENTIARY HEARING
MAY IT PLEASE THE COURT:

NOW INTO COURT COMES Robert Stanley Lane, Jr. (hereinafter “Lane”) pursuant
to 28 U.S.C.A. 2254 et seq., respectfully submits his Memorandum and Exhibits in Support of
Petition for Writ of Habeas Corpus alleging violations of Rights guaranteed by the Fourth,
Fifth, Sixth and Fourteenth Amendments to the United States Constitution.

Lane further submits that upon review of the entire state court record, this Honorable
Court should determine that a federal evidentiary hearing is necessary, and thereafter, that his
petition be GRANTED, and ORDER Lane released from custody. In the alternative, this
Honorable Court remand this matter to the State of Louisiana for Lane to either be tried anew
or released from custody within 120 days of the date of this Court's order.

PROCEDURAL HISTORY

Lane was charged in a bill of information with one count of Molestation of a Juvenile

(RS. 14:81.2) on October 28, 2013, for allegedly touching his granddaughter, B.L., on her

buttocks with his hand one time. R. 35.

Lof 15
Lane v. Vannoy, (Federal Habeas Corpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 6 of 19

Direct appeal was affirmed by the First Circuit Court of Appeals in an unpublished
opinion on November 9, 2015, in Docket No: 2015-KA-0064. See Exhibit “A”, pgs. 16-49.
See State v. Lane, “* So.2d """*. Certiorari to the Louisiana Supreme Court was denied on
March 24, 2016, in Docket No: 2015-K-2248. See Exhibit “B”, pg. 50. See State v. Lane, **“*
So.2d "er,

On January 20, 2017, Lane submitted (for filing) his first Application for Post-

Conviction Relief '/ in the 22™ Judicial District Court. Therein, Lane outlined several fact-
allegations of ineffective assistance of counsel which, if established, would entitle him to relief.
Lane asserted, however, that without specific supporting documentation, he could not meet his
burden of proof as required by C.CLP. art. 930.2. See PCR, Exhibit “C”, pgs. 51-79.

On February 23, 2017, the Honorable William J. Knight, of the 22% Judicial District
Court, summarily denied Lane's PCR without providing him with specific supporting
documentation and without ordering the district attorney to file an answer. See Judgment,
Exhibit “D”, pgs. 80-85.

Lane applied for supervisory review to the First Circuit Court of Appeals, which denied
relief on September 7, 2017. See First Circuit's Denial, Exhibit “E”, pgs, 86,87.

Lane sought supervisory review to the Supreme Court of Louisiana, which denied relief
on November 14, 2018. See Supreme Court's Dental, Exhibit “F”, pas. 88,89.

Finally, Lane has exhausted all available state court remedies, and now before this

Honorable Court seeking a review and relief from the state courts’ judgment.

1 / It is significant to note that the claims raised in Lane's state habeas petition are not included in
his federal habeas petition. Furthermore, Lane has attached hereto his state habeas petition (as well
ag the state court's judgments) which is relevant to show that Lane's federal petition ia timely.

 

2of 15
Lano v. Vannoy, (Federal Habeas Corpus--March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 7 of 19

CLAIMS PRESENTED
1.) Insufficiency of the Evidence
2.) Batson Objection
3.) Challenge for Cause
AEDPA REVIEW STANDARDS

Under the Anti-Terrorism Effective Death Penalty Act (AEDPA) amendments to the
federal habeas statutes, changes were made to 28 U.S.C. § 2254 which require Lane to establish
certain criteria in order to have a federal court review Constitutional violations in the state court
proceedings. Lane will now addresses those criteria.

EXHAUSTION OF STATE REMEDIES

Pursuant to 28 US.C. § 2254(b)(1) the applicant must exhaust all available state
remedies or establish that “there is an absence of available State corrective process” or
“circumstances exist that render such process ineffective to protect the rights of the applicant.”

In the instant case, Lane asserts that all claims for relief raised herein were properly
presented to the State’s highest Court either on direct review or through State post-conviction
applications which were properly presented to the Louisiana Court of Appeal and the Louisiana
Supreme Court on a writ of Certiorari.

STATE COURT ADJUDICATION

Pursuant to 28 U.S.C. § 2254(d) a federal judge may not grant a writ on any claims

adjudicated on the merits in State court unless:

“(d) . . . the adjudication of the claim--

(1) resulted in a decision that was contrary to, or involved an unreasonable

Sof 15
Lane v. Vannoy, (Federal Habeas Corpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 8 of 19

application of, clearly established federal law, as determined by the Supreme
Court of the United States, or

(2) resulted in a decision that was based on an unreasonable determination
of the facts in light of the evidence presented in the State court proceeding.

In the instant case, Lane avers that the claims presented in state courts “resulted in a
decision that was contrary to, or involved en unreasonable application of, clearly established
federal law, as determined by the Supreme Court of the United States Lane, therefore, is
entitled to a de novo review on his habeas petition.

ESTABLISHMENT OF A FACTUAL BASIS

Pursuant to 28 U.S.C. § 2254(e)(2), “if the applicant has failed to develop the factual
basis of a claim in State court proceedings, the court shall not hold an evidentiary hearing on
the claim unless the applicant shows that--

(A) the claim relies on--

(1) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously unavailable;
or

(ii) a factual predicate that could not have been previously discovered
through the exercise of due diligence; and

(B) the facts underlying the claim would be sufficient to establish by clear
and convincing evidence that but for the constitutional error, no reasonable
fact-finder would have found the applicant guilty of the underlying
offense.

Lane avers that during the State Court proceedings he did, in fact, establish a factual
basis for all of the claims submitted therein.
TIME LIMITATIONS PERIOD
The Anti-Terrorism Effective Death Penalty Act of 1996 (AEDPA), which became

effective on April 24, 1996, established a one-year prescriptive time-limitation period for State

4of 15
Lane v. Vannoy, (Federal Habeas C orpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 9 of 19

prisoners seeking federal habeas corpus relief. The one-year time limitation generally begins to
run from the date the State conviction became final on direct appellate review or on the date
when the time for seeking such review expired. 28 U.S.C. 2244(d). For prisoners whose
convictions became final prior to the effective date of AEDPA, the one year began to run on the
effective date. Flanagan v. Johnson, 154 F.3d 196 (Sth Cir. 1998).

28 US.C. 2244(d)(2) provides for the tolling of the limitation period during the time
when a properly filed state post-conviction, or other collateral review, is pending. Also, the
limitation period has been determined to a prescriptive period, rather than a jurisdictional bar.
Davis v. Johnson, 158 F.3d 806 (Sth Cir. 1998). Additionally, because the time limitation is
prescriptive, and not jurisdictional, in appropriate exceptional circumstances the time limitation
can be equitably tolled.

| In the instant case, Lane’s conviction and sentence became final on June 22, 2016, Ze.
by the expiration of 90 days allowed for a petition for Certiorari to the United States Supreme
Court. On January 20, 2017, Lane filed his first State post-conviction application which was

pending until November 14, 2018, when the Louisiana Supreme Court denied supervisory

 

writs. A total of 212 days elapsed on Lane’ one year. Leaving Lane with 153 days left on his
one year to file his federal habeas, (.e., April 16, 2019).
STATEMENT OF THE FACTS
BLL. testified that she spent the night at her paw-paw's apartment by herself only one
time. R. 552. BL. testified that she arrived at her paw-paw's apartment around "1-ish, 12-ish"

that day. She testified that she knew it was summer time, but doesn't remember anything that

Sof 15
Lane v. Vannoy, (federal Habeas Corpus—March, 2019

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 10 of 19

happened that day, or if she swam in the pool. R. 548. BL. testified that later that evening, she
was watching TV. She was lying on her stomach on the couch and her paw-paw was in a
rocking chair. R. 549. She testified that at one point, he came over to her and stared at her. She
testified that he reached his hand under her blanket and touched her on the buttocks. R. 550.
BL. testified that he then asked her to come to the bedroom. R. 551. B.L. testified that she
went into the bathroom and locked the door. Her paw-paw went into his bedroom for the night.
R. 551. BL. testified that the next morming, Robert Lane went to work and her father came to
pick her up. R. 552. B.L. went to her paw-paw‘s several other times with her family for
holidays and other events.

A year later, in June 2011, Robert Lane was accused of touching a little girl, A-H., at the
pool at his apartment complex. The entire pool area was captured on a video surveillance
system. When Robert Lane's attomeys obtained the surveillance footage from the day of the
incident, it was too grainy to make out. In spite of allegedly having let their daughter spend the
night alone with Robert Lane a year before he was accused of molesting a young girl at his
apartment complex pool, B.L. testified that neither of her parents ever asked her if her
grandfather was inappropriate with her. R. 565-566, 574, 622, 636.

Robert Lane began a five year sentence for Indecent Behavior with a Juvenile in
February 2012. Nearly eighteen months later, B.L. was living with her father and his girlfriend
in a trailer with her three children. B.L. and Alissa Redfern were discussing how Alissa had
been molested and had gone to the CAC for an interview. R. 552. Alissa went through the Good

Touch/Bad Touch program at the St. Tammany public school and told a teacher what happened

6 of 15
Lane v. Vannoy, (rederal Habeas C orpus—March, 2019)

a

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 11 of 19

to her.

BL. had been through that program, as well. She did not report any inappropriate
contact with her paw-paw during the program, she did not report any contact after her paw-paw
was arrested and pled guilty to touching a young girl at his pool; she did not report after he
went to jail and began serving a five year sentence for indecent behavior. For the first time,
when her friend Alissa told her that she had been molested, B.L. told her that she was at her
paw-paw’s apartment at a pool party, when he "grabbed her butt" in the pool.

Twelve year old Alissa told BL. to “let it out to someone" and they woke up Alissa's
mother, Lisa Redfem. R. 553. According to Lisa Redfem, B.L. repeated to her that she was at a
pool party when her paw paw grabbed her behind. R.607. Redfern was adamant that BL. told
her that the touch involved "something at the pool." The story B.L. told mirrored exactly the
charge regarding A.H., but differed significantly from the story she told to the police and on the
stand.

When she took her to the police station, B.L.'s mother narrowed the time frame of when
this could have occurred to sometime between March and June 2010, based on "the whether,”
"whether B.L. was in school," "if they were able to go swimming.” R. 164, 320. B.L.'s mother
‘was incarcerated on drug charges at the time. R. 320.

On June 5, 2013, B.L. was interview by the CAC. R. 586. In her CAC video, B.L. stated
that she couldn't remember if her mother or father picked her up the next day, but she practiced
her testimony with the DA's office and "Lance from the DA's office told her it was her father

who picked her up.” R. 577.

Jof 15
Lane v. Vannoy, (Federal Habeas Corpus-—-March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 12 of 19

BLL. testified that she was "scared” about coming to court and only told her teachers and
a "few of [her] close friends...probably two.” R. 555-6. On the stand, B.L. admitted that she
tock multiple pictures herself going to court and posted them on Face-book and Instagram
accounts to over 1700 followers with captions like "going to court!" and “you wish you had my
swag!" R. 558-9.

JoBeth Rickels, an expert from the Children's Advocacy Center, testified that she has
conducted over 2,000 forensic interviews. R. 597. She testified that you only have a 50%
chance of knowing if a child is lying or not about the allegations. R.600.

At trial, the prosecution introduced as 412.2 evidence that Robert Lane molested a
young girl at the pool in 2011 and molested his step-daughter in the late 80's on a camping trip.
Robert Lane was convicted.

a. Standard of Review |

The Anti-terrorism and Effective Death Penalty Act (‘AEDPA”) governs this court's
review of Lane’ Claims. White v. Thaler, 610 F.3d 890,898 (Sth Cir. 2010). Under the AEDPA,
a federal court may not grant habeas relief unless the state court's adjudication of the claim
resulted in a decision that (1) was “contrary to, or involved an unreasonable application of,
clearly established federal law, as determined by the Supreme Court of the United States” or (2)
was “based on an unreasonable determination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d)(1}(2).

A state court's decision is “contrary to” clearly established federal law if “it relies on

legal rules that directly conflict with prior holdings of the Supreme Court or if it reaches a

8 of 18
Lane y. Vannoy, (Federal Habass C orpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 13 of 19

different conclusion than the Supreme Court or if it reaches a different conclusion than the
Supreme Court on materially indistinguishable facts” Busby v. Drethe, 359 F.3d 708,713 (Sth
Cir. 2004). A decision constitutes an “unreasonable application’ of clearly established federal
law if it is “objectively unreasonable’. Neal v. Puckett, 286 F.3d 230,236 (Sth Cir. 2002 (En
banc). The state Court's factual determinations are presumed correct, and it is the petitioner's
burden to rebut this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1);
Pape v. Thaler, 645 F.3d 281,287 (Sth Cir. 2011).

A state court's determination that a claim lacks merit prechides federal habeas review so
long as fair-minded jurists could disagree on the correctness of the state court's decision.”
Harrington v. Richter, ---U.S.---,---, 131 S.Ct. 770,786, 178 LEd.2d 624 (2011). In other
words, under § 2254(d), a state prisoner seeking habeas relief “must show that the state court's
ruling on the claim..:was so lacking in justification that there was an error well understcod and
comprehended in existing law beyond any possibility for fair-minded disagreement’.

1.) INSUFFICIENCY OF THE EVIDENCE

Lane avers that the adjudication of this claim “resulted in a decision that was based on
an unreasonable determination of the facts in light of the evidence presented in the State Court
proceeding”. More specifically, in adjudicating this claim on appeal, the Honorable First
Circuit made these findings:

“The evidence at trial established that the defendant did not accidentally or
inadvertently touch B.L.'s buttock; it established, rather, that the
defendant, after staring for some time at B_L., who was lying on the couch,
approached her. He then placed his hand under the blanket BL. had over

her, moved his hand under her nightgown, and then further moved his
hand beneath her underwear to touch her buttock directly. Following this,

5 of 15
Lano v. Vamnoy, (Federal Habeas Corpus—March, 2019)

 

a
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 14 of 19

the defendant told B.L. to come sleep with him”.

Lane respectively avers that the First Circuits determination of the facts was
unreasonable in light of the evidence presented at trial. At trial, B.L. testified that during the
only ovemight trip by herself at her grandfather Robert Lane's apartment, he touched her
buttock with his hand. The ages of the relative parties are not in dispute. However, there was
insufficient evidence produced at trial that the touch, assuming for arguments sake that it took
place, was done “with the intention of arousing or gratifying the sexual desires of either
person,” or that the action was conducted through the “use of influence by virtue of a position
of control or supervision over the juvenile.”

In sum, the decision rendered by the First Circuit Court of Appeals was based on an
unreasonable determination of the facts in light of the evidence presented. Therefore, Lane's
conviction and sentence should be reversed and and the matter remanded for a new trial.

2.) BATSON OBJECTION

Lane avers that the adjudication of this claim “resulted in a decision that was based on
an unreasonable determination of the facts in light of the evidence presented in the State Court
proceeding”. More specifically, in adjudicating this claim on appeal, the Honorable First
Circuit made these findings:

“Initially, we note that it is not clear from the record what the race was of
each prospective juror, as well as the twelve people (and one altemate)
who served as jurors for the trial. Although the mere presence of some
African-Americans on the jury is no bar to finding a prima facie case, it
appropriate to consider the fact that the State did not eliminate all African-

Americans when deciding whether or not there exists a prima facie case of
discrimination”.

10 of 18
Lane v. Vannoy, (Federal Habeas Corpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 15 of 19

Lane respectively avers that the First Circuits determination of the facts was
unreasonable in light of the evidence presented at trial. First, the prosecution used its first three
peremptory strikes to eliminate the few African Americans on the jury venire in violation of the
Equal Protection Clause of the Louisiana and Federal Constitutions. When a Batson challenge
was raised, the prosecution voluntarily provided a reason, stating that he struck the African
American jurors to get to “better” jurors in the next panel, who he specifically named and all of
whom were white. While arguably facially race neutral because the prosecutor didn't explicitly
mention race in his answer, the prosecutor did not offer any justification for striking the African
American jurors, but to say he wanted “better” jurors who were white. The prosecutor's stated
justification was clearly in a pretext for using his strikes to eliminate African American jurors
in favor of white jurors in violation of the Equal Protection Clause.

The Equal Protection Clause of the United States Constitution prohibits purposeful
discrimination on the basis of race in the exercise of peremptory challenges. Batson _v.
Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). As just demonstrated, Lane met
the three-step analysis to be applied when addressing a claim that peremptory challenges of a
prospective juror were based on race.

Thus, the decision rendered by the First Circuit Court of Appeals was based on an
unreasonable determination of the facts in light of the evidence presented.

3.) CHALLENGE FOR CAUSE
Lane avers that the adjudication of this claim “resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented in the State Court

11 of 15
' Lane v. Vannoy, (rederal Habeas Corpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 16 of 19

proceeding”. More specifically, in adjudicating this claim on appeal, the Honorable First

Circuit made these findings:

“Defense counsel raised a cause challenge for Edwards, which the trial
court denied. Edwards was peremptory struck by defense counsel and,
thus, he did not serve on the jury of the defendant's trial. It is undisputed
that defense counsel exhausted all of defendant's peremptory challenges
before the selection of the twelfth juror. Therefore, we need only
determine the issue of whether the trial court erred in denying the
defendant's cause challenge of Edwards’.

Lane respectively avers that the First Circuit's determination of the facts was
unreasonable in light of the evidence presented at trial. First, juror Edwards volunteered and
expressed the view that he would not be able to keep it out of his mind if Lane elected not to
testify, it would be the “elephant in the room,” and that it would affirmatively affect him if
Robert Lane exercised his Fifth Amendment Right to remain silent. The following exchange
occurred which revealed Mr. Edwards inability to follow the law with respect to Lane's right

not to testify:

Defense: You know, a situation were, say you're a cashier at a store and
there's money missing, but nobody else—it's your word against
somebody else's word, can you imagine a situation like that where
you wouldn't want to take the stand, because all you really could
say, to get up there and say I, I didn't do it.

Edwards: But if I had been convicted before, I would sure want to get up
there and say it.

Defense: Okay. So the facts that—thank you. The fact that he had been
convicted of something before means you would hold his silence
against him?

Edwards: Well, not against him. I think it would be odd that he wouldn't want
to sit up there this time and explain what happened.

12 of 18
Lane v. Vannoy, (Federal Habeas Corpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 17 of 19

Defense: And that would be something that would affect your deliberations?
Edwards: I don't know. It could be the elephant in the room there.

Defense: Right. You would be thinking about it even though you're told-
Edwards: Most people--

Defense: That, don't look at that. It would affect you?

Edwards: Yeah.

Defense: Okay.

Edwards: It would be in the back of your mind the whole time. R. 462-3.

The trial court denied defense counsel's challenge for cause of juror Edwards based his
inability to follow the law with respect to Mr. Lane's Fifth Amendment Right not to testify. R.
486.

Following the trial court's erroneous denial, the defense was forced to exercise one of
her peremptory strikes on Mr. Edwards. The defense exhausted their peremptory challenges by
exercising twelve strikes. R. 487. Therefore, the only question for this Honorable Court is
whether or not the trial court abused its discretion when it denied Mr. Lane's challenge of Brady
Edwards for cause.

Finalty, Mr. Lane avers that the trial court's erroneous denial runs afoul to the Fifth
Amendment to the United States Constitution, and therefore, Lane's conviction and sentence

should be reversed.

13 of 18
Lane v, Vannoy, (Federal Habeas Corpus-March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 18 of 19

CONCLUSION
The State Court's adjudication of Lane's constitutional claims resulted in a decision that
involved an unreasonable application of clearly established federal law, as determined by the

Supreme Court of the United States. Lane, therefore, is entitled to a new trial.

Respectfully Submitted:

Gs eat Stein les &..G 260492.

Robert Stanley Lane, Ir. DOC #250692
Main Prison Complex, Spruce Hall-3
Louisiana State Penitentiary

Angola, Louisiana 70712

14 of 18
Lane v. Vannoy, (federal Habeas Corpus—March, 2019)

 
Case 2:19-cv-03449-JCZ-JVM Document 1-1 Filed 03/26/19 Page 19 of 19

CERTIFICATE OF SERVICE

I, Robert Stanley Lane, Jr. hereby certify that I have served a copy of the foregoing
petition upon the respondent by placing a copy of the same in the prison mailbox, properly

addressed and postage prepaid, on this 2@- day of _//A.<¢ a , 2019.

Lo uc¥ Stan lor of Gh

Robert Stanley Lane, Jr.

1§ of 15
Lano v. Vannoy, (Federal Habeas Corpus—March, 2019)

 
